Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Arguments
Applicant’s arguments filed February 25, 2021 have been fully considered. The arguments are moot because they directed to how the newly added limitations do not apply to the combination of Chan and Bergman. Examiner now relies on Sun and Bergman. Therefore, the arguments are moot.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 32-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sun et al. US 2010/0073783 (“Sun”) in view of Bergman et al. US 2010/0061090 (“Bergman”).
Re claim 32: Sun teaches: a method for providing an optimal light pattern from a light fixture onto a surface for various mounting heights above the surface, wherein the light fixture comprises a housing (Fig. 10), the method comprising:
providing a first lens plate configured to be attachable to the housing and a second lens plate configured to be attachable to the housing (¶21-26; Figs. 3-9), wherein the first lens plate comprises a plurality of first lenses with a first angle of light dispersion and the second lens plate comprises a plurality of second lenses each with a second angle of light dispersion that is different than the first angle of light dispersion (¶21-26);
determining a distance to mount a first light fixture above the surface, wherein the determined distance is measured from a base of the housing to a surface (Figs. 3-9: distance is based on where the focal plane is);
attaching either the first lens plate to the housing or the second lens plate to the housing of the first light fixture based upon the determined distance (Figs. 3-9; ¶21-26); and mounting the light fixture at the determined distance above the surface (Figs. 3-9; ¶21-26).

Sun does not explicitly teach (underlined portion emphasizes which part not taught in that particular bullet point, with the other bullet points not being taught in their entirety):
a method for providing an optimal light pattern from a plurality of light fixtures, wherein each of the light fixtures comprises a housing;
providing a first lens plate configured to be attachable to the housing of each of the plurality of light fixtures and a second lens plate configured to be attachable to the housing of each of the plurality of light fixtures
determining a distance to mount a second light fixture above the surface, wherein the determined distance is measured from a base of the housing to a surface;
attaching either the first lens plate to the housing or the second lens plate to the housing of the second light fixture based upon the determined distance;
mounting the second light fixture at the determined distance above the surface, 
wherein the second light fixture is mounted at a location in an area separate from the first light fixture; and
attaching either a first lens plate or a second lens plate to at least one other light fixture of the plurality of light fixtures, such that at least one first lens plate and at least one second plate lens plate are each attached to at least one of the plurality of light fixtures.

In short, Sun does not explicitly teach using multiple luminaires at once. But Sun teaches how to use luminaires with swappable lens plates, and how to calculate the light pattern of that lens plate (¶¶ 6, 22-26).
Duplicating a luminaire is obvious as it is a well-understood way of creating more light.  Indeed, it has been held that a mere duplication of parts which produces no new and unexpected result is an obvious modification of the prior art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Here, adding another luminaire has the obvious effect of increasing the light. Thus, adding multiple luminaires to an installation area is obvious. See id.
	
Moreover, the addition of that light necessitates determining its light footprint so that the overall light distribution is achieved. This is requires nothing more than determining each individual’s light pattern and arranging them to satisfy a user’s desires.
Indeed, Sun teaches how to arrange a luminaire with a particular lens plate. To bolster this, Bergman teaches how to calculate the light footprint (¶40-46; Fig. 1B). Thus, the remaining limitations are disclosed by Bergman, if not Sun already. The rationale for using Bergman’s teachings when adding another luminaire is to determine its footprint so that one can integrate it into the overall lighting.
And, it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Here, the claim recites determining an additional luminaires output based on its location. This is a routine process, as evidenced by both Sun and 
Thus:
	

Bergman discloses (¶40-46; Fig. 1B):
a method for providing an optimal light pattern from a plurality of light fixtures, wherein each of the light fixtures comprises a housing;
providing a first lens plate configured to be attachable to the housing of each of the plurality of light fixtures and a second lens plate configured to be attachable to the housing of each of the plurality of light fixtures
determining a distance to mount a second light fixture above the surface, wherein the determined distance is measured from a base of the housing to a surface;
attaching either the first lens plate to the housing or the second lens plate to the housing of the second light fixture based upon the determined distance;
mounting the second light fixture at the determined distance above the surface, 
wherein the second light fixture is mounted at a location in an area separate from the first light fixture; and
attaching either a first lens plate or a second lens plate to at least one other light fixture of the plurality of light fixtures, such that at least one first lens plate and at least one second plate lens plate are each attached to at least one of the plurality of light fixtures.

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing to modify Sun with Bergman’s teachings in order to determine the combined footprint of 

Re 33-37: Sun does not disclose claims 33-37.
Bergman discloses claims 33-37 (¶40-46; Fig. 1B).
Determining a distance of where the mount the light above a surface is a simple calculation that is based on the desired footprint at the lighting location. The same rationale that applies for claim 32 applies to these claims and is hereby incorporated-by-reference.
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to further modify Chan with Bergman’s teachings in order to best tailor the lighting distribution for a desired application.

Re 38: Sun teaches: a method for providing a desired light pattern from a light fixture onto a surface,  and wherein the light fixture comprises, a mounting plate attached to the housing and an emitter plate attached to the mounting plate, and wherein the emitter plate is configured to attach to either a first lens plate or a second lens plate (Figs. 3-9: mounting plate is where LEDs are and lens plate is opposite it; ¶20-26), the method comprising:
attaching to at least one of the plurality of light fixtures a first lens plate, based on the height of the particular light fixture and the determined desired light distribution step (¶20-26);
wherein the first lens plate comprises a plurality of first lenses each with a first angle of light dispersion and the second lens plate comprises a plurality of second lenses each with a second angle of light dispersion that is different than the first angle of light dispersion (¶20-26; Figs. 3-9)

	Sun does not explicitly teach (underlined portion emphasizes which part not taught in that particular bullet point, with the other bullet points not being taught in their entirety): 
a housing, a mounting plate attached to the housing, wherein each of the plurality of light fixtures are positioned at least 15 feet above the surface and at various positions across an area above the surface, and wherein each of the light fixtures comprises a housing; 
and attaching to at least one of the plurality of light fixtures a second lens plate, based on the height of the particular light fixture and the determined desired light distribution step.

As noted above, Sun’s primary deficiency is that it does not explicitly teach using multiple luminaires at once. But Sun teaches how to use luminaires with swappable lens plates, and how to calculate the light pattern of that lens plate (¶¶ 6, 22-26). 
Duplicating a luminaire is obvious as it is a well-understood way of creating more light.  Indeed, it has been held that a mere duplication of parts which produces no new and unexpected result is an obvious modification of the prior art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Here, adding another luminaire has the obvious effect of increasing the light. Thus, adding multiple luminaires to an installation area is obvious. See id.
	
Moreover, the addition of that light necessitates determining its light footprint so that the overall light distribution is achieved. This is requires nothing more than determining each individual’s light pattern and arranging them to satisfy a user’s desires. 
Indeed, Sun teaches how to arrange a luminaire with a particular lens plate. To bolster this, Bergman teaches how to calculate the light footprint (¶40-46; Fig. 1B). Thus, the remaining limitations 
The recitation of 15 feet does not alter the calculus, it simply restricts the range of the variables, arguably making it easier to undertake.
And, it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Here, the claim recites determining an additional luminaires output based on its location. This is a routine process, as evidenced by both Sun and Bergman, in determining the overall light pattern. Accordingly, it is an obvious modification of the ensemble.
Lastly, the addition of a housing is trivial and the motivation for doing so is to protect the components. Bergman teaches this in at least ¶40.
Thus:
	

Bergman discloses (¶40-46; Fig. 1B):
•	a housing, a mounting plate attached to the housing, wherein each of the plurality of light fixtures are positioned at least 15 feet above the surface and at various positions across an area above the surface, and wherein each of the light fixtures comprises a housing; 
•	and attaching to at least one of the plurality of light fixtures a second lens plate, based on the height of the particular light fixture and the determined desired light distribution step.

Re 39: Sun discloses wherein the first lens plate further comprises a plurality of third lenses each with a third angle of light dispersion (¶20-26; Figs. 3-9).

Re 40: Sun discloses wherein the second lens plate further comprises a plurality of fourth lenses each with a fourth angle of light dispersion (¶20-26; Figs. 3-9).

Re 41: further comprising the step of: attaching to at least one of the plurality of light fixtures a third lens plate, based on the height of the particular light fixture and the light distribution on the surface directed from at least one other light fixture of the plurality of light fixtures (¶20-26; Figs. 3-9).

Conclusion
See attached PTO-892 form for all prior art considered.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279.  The examiner can normally be reached on M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875